Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 1 of 16 PageID #: 1408




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

    ABDUWALI ABDUKHADIR MUSE,                     )
                                                  )
                           Plaintiff,             )
                                                  )
                     v.                           )
                                                  )    No. 2:17-cv-00291-JPH-MJD
    KIMBERLY RHOADS,                              )
    CHRISTOPHER McCOY,                            )
                                                  )
                           Defendants.            )

    ORDER GRANTING DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

        Federal Bureau of Prisons inmate Abduwali Abdukhadir Muse brought

  this civil rights action under Bivens v. Six Unknown Named Agents, 403 U.S.

  388 (1971), against employees of the Federal Correctional Institution in Terre

  Haute, Indiana, for their alleged deliberate indifference to his serious medical

  needs. The Court previously granted summary judgment for Defendant

  Shepherd. The remaining two defendants—Kimberly Rhoads and Christopher

  McCoy—now seek summary judgment.

                          I. Factual and Procedural Background

        A. Facts 1

        Mr. Muse has been incarcerated since April 2009. Dkt. 124-1 at 9 (Muse

  Dep. at 14). Before he was incarcerated, he had not received regular dental

  treatment, care, or instruction on how to care for his teeth. See dkt. 124-20.


  1 Defendants argue that their statement of facts is uncontested because Mr. Muse has

  not "identif[ied] any specific disputes" with it "as required by Local Rule 56-1(b)." Dkt.
  138 at 3. But that rule required only a "Statement of Material Facts in Dispute,"
  which Mr. Muse has provided. Dkt. 133 at 3–7.
                                              1
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 2 of 16 PageID #: 1409




  A May 2009 dental exam revealed that he had poor oral hygiene, 24 decayed

  teeth, and two missing teeth. Dkt. 124-2 at 70 (Shepherd Dep. at 85); dkt.

  124-7. In May of 2011—the same month he was transferred to the Federal

  Correctional Complex in Terre Haute—his oral hygiene remained poor, he had

  severe gum disease, and he was missing ten teeth. Dkt. 124-2 at 70–71

  (Shepherd Dep. at 86–87); dkt. 124-1 at 8 (Muse Dep. at 13). Mr. Muse had

  more teeth extracted in 2011 and 2012. Dkt. 124-10; dkt. 124-13.

        In February 2013, Mr. Muse requested a dentist appointment, writing

  that he was missing thirteen teeth and could not eat without his gums

  bleeding. Dkt. 124-14. That June, Mr. Muse was brought to the dental clinic

  at the Warden's request, but was not seen because he "became unruly with

  staff" and "would not comply" with requests. Dkt. 124-16.

        Throughout 2013, Mr. Muse pursued administrative grievances about

  missing teeth and wanting dentures. Dkt. 124-15. Ultimately, Mr. Muse

  appealed to the BOP Central Office, writing that he had only a few teeth

  remaining, suffers while consuming food, and could not properly chew. Id. at

  6. He asked for his teeth to be replaced. Id. The Administrator for National

  Inmate Appeals responded that Mr. Muse could have been seen in June 2013

  for "the fabrication of dentures," but was not because of his "disruptive

  behavior and failure to follow instructions." Id. at 7. He also told Mr. Muse

  that he should inform the dental staff of his concerns with chewing food "and

  they can order a mechanical soft (blended) diet until you are provided with




                                          2
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 3 of 16 PageID #: 1410




  dentures." Id. In September 2013, Mr. Muse again complained about tooth

  pain, and the prison dentist removed the tooth. Dkts. 124-17, 124-18.

        In late 2013, Defendant McCoy became the prison's Assistant Health

  Service Administrator. Dkt. 132-4 at 4 (McCoy Dep. at 8). If an inmate "has a

  problem," Mr. McCoy does his "best to solve that issue within the confines of

  policy." Id. at 6 (McCoy Dep. at 17). McCoy also addresses inmates'

  administrative remedies and can talk to medical providers about concerns. Id.

  at 6–7 (McCoy Dep. at 17–20). Mr. Muse testified that he spoke with Mr.

  McCoy about his teeth pain and inability to eat "every Wednesday from

  approximately 2012 2 until [Mr. Muse] left Terre Haute." Dkt. 132-1 at 22

  (Muse Dep. at 74–77). He also testified that Mr. McCoy took notes, but "never

  did anything" for Mr. Muse. Id. at 22 (Muse Dep. at 75). Mr. Muse specified

  one interaction when Mr. McCoy responded that Mr. Muse was "on the list [for

  dental care]" but that he had no control over who sees Mr. Muse. Id. at 9

  (Muse Dep. at 25).

        On December 4, 2013, Mr. Muse visited Defendant Rhoads—who started

  working for the BOP as a dental hygienist in April 2013—for a teeth cleaning.

  Dkt. 124-3 at 5 (Rhoads Dep. at 8); 124-20. At that appointment, Ms. Rhoads

  took x-rays, performed a "gross scaling with cavitron," and instructed Mr. Muse

  on oral hygiene. Dkt. 124-20. She found "very poor" oral hygiene, severe bone

  loss, and "buildup . . . with heavy bleeding." Id. The heavy bleeding blocked


  2Mr. Muse testified that these conversations began "from approximately 2012" even
  though Mr. McCoy did not return to the Terre Haute prison until about September
  2013. Dkt. 132-4 at 4 (McCoy Dep. at 8).
                                           3
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 4 of 16 PageID #: 1411




  Ms. Rhoads' field of vision, so she instructed Mr. Muse to return in a few weeks

  after his gums healed from this "first stage of cleaning." Id. That return visit

  was scheduled for February 20, 2014, and then for March 5, 2014, but custody

  staff could not bring him to the dental clinic on either date. Dkt. 124-21; dkt.

  124-22. Ms. Rhoads finished the cleaning on March 19, 2014. Dkt. 124-23.

  She found new "anterior calculus sub and supra calculus" and "heavy plaque

  showing no improvement with oral hygiene." Id. Ms. Rhoads also noted "severe

  bone loss and recession generalized" with "heavy generalized bleeding." Id. Mr.

  Muse also asked for dentures and a liquid diet because he was losing weight.

  Dkt. 132-3 at 20 (Rhoads Dep. at 24).

        In October 2015, the prison dentist extracted another tooth and

  evaluated Mr. Muse for partial dentures. Dkt. 124-24. The dentist found

  "upper and lower anterior teeth remaining with varied remaining posterior non

  restorable teeth," and generalized bleeding and sub and supra calculus from

  "[v]ery evident" poor dental hygiene. Id. The dentist concluded that Mr. Muse

  did not qualify for dentures. Id. That same month, Mr. Muse submitted a

  request for dentures, complaining that he could not eat his food without his

  gums bleeding. Dkt. 124-25. The dentist responded that Mr. Muse was not

  eligible for dentures due to poor dental hygiene. Id. He also noted that Mr.

  Muse had "an adequate number of teeth to eat with" and denied a request for a

  soft diet. Finally, he told Mr. Muse that he would be re-evaluated when his

  name reached the top of the dental services waiting list. Id. Mr. Muse




                                          4
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 5 of 16 PageID #: 1412




  appealed the dentist's decision to the Warden, the BOP Regional Office, and the

  BOP Central Office; each appeal was denied. Dkt. 124-26.

         During his time at Terre Haute, Mr. Muse purchased commissary items

  including bagels, beef sausage, turkey logs, peanuts, peanut butter, candy

  bars, popcorn, almonds, mixed nuts, peanut M&Ms, and nutrition bars. Dkt.

  124-1 at 68–72 (Muse Dep. at 81–85). Some things he may have given away,

  but he testified that "If I bought it, yes, I ate it." Id. at 72–73 (Muse Dep. at 85–

  86). Mr. Muse also testified that he had to soak "some of the things" in water

  to soften them. Dkt. 132-1 at 28 (Muse Dep. at 100).

        When he arrived in BOP custody in 2009, Mr. Muse weighed 108

  pounds. Dkt. 124-35. In May 2012, one year after his arrival at Terre Haute,

  he weighed 141 pounds. Dkt. 124-36. By May 2013, he weighed 155 pounds.

  Dkt. 124-37. He then dropped to 139 pounds by July 18, 2014, when he

  threatened to go on a hunger strike. Dkt. 124-41. The examining doctor noted

  that Mr. Muse's nutrition was within normal limits. Id. In December 2015, Mr.

  Muse weighed 140 pounds. Dkt. 124-44. The examining physician found that

  Mr. Muse had "[a]dequate food intake" but referred him to a dietician noting

  that he "would benefit with [a] mechanical soft diet." Id. The doctor also

  provisionally diagnosed Mr. Muse with mild malnutrition "due to molar

  edentulism and incisor malocclusion." Id. In December 2017, Mr. Muse

  weighed 153 pounds and in May 2017 he weighed 151 pounds. Dkt. 124-46.

        Mr. Muse brought this action in June 2017, alleging that Defendants—

  Dr. Shepherd, the dentist at Terre Haute; Mr. McCoy, and Ms. Rhoads—were

                                            5
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 6 of 16 PageID #: 1413




  deliberately indifferent to his serious dental needs. Dkt. 1. Dr. Shepherd was

  granted summary judgment on February 9, 2018. Dkt. 39. Mr. McCoy and

  Ms. Rhoads have moved for summary judgment, arguing that (1) they were not

  personally involved in Mr. Muse's dental care, (2) Mr. Muse's claims against

  them are barred by Indiana's two-year statute of limitations, (3) they were not

  deliberately indifferent to Mr. Muse's dental needs, and (4) they are entitled to

  qualified immunity. Dkt. 125 at 1. Additional facts will be added as they

  become relevant.

                         II. Summary Judgment Standard

        A motion for summary judgment asks the Court to find that a trial is

  unnecessary because there is no genuine dispute as to any material fact and

  the movant is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a).

  On summary judgment, a party must show the Court what evidence it has that

  would convince a trier of fact to accept its version of the events. Gekas v.

  Vasilades, 814 F.3d 890, 896 (7th Cir. 2016). The moving party is entitled to

  summary judgment if no reasonable fact-finder could return a verdict for the

  non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). To

  survive a motion for summary judgment, the non-moving party must set forth

  specific, admissible evidence showing that there is a material issue for trial.

  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court views the record

  in the light most favorable to the non-moving party and draws all reasonable

  inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708,

  717 (7th Cir. 2018). It cannot weigh evidence or make credibility

                                           6
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 7 of 16 PageID #: 1414




  determinations on summary judgment because those tasks are left to the fact-

  finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court need

  only consider the cited materials and need not scour the record for other

  evidence. Fed. R. Civ. P. 56(c)(3); Grant v. Trustees of Ind. Univ., 870 F.3d 562,

  573-74 (7th Cir. 2017).

                                     III. Analysis

        A.       Plaintiff's Motion to Strike

        In his response, Mr. Muse moves to strike Defendants' summary

  judgment motion because it is the third summary judgment motion in this

  case. See dkt. 133 at 2-3. The first motion was brought by only Dr. Shepherd

  based on immunity. See dkt. 40 (granting dkt. 20). And the second raised only

  exhaustion of administrative remedies, dkt. 63, which was addressed

  separately as this Court ordered, dkt. 55; dkt. 60. So while the case

  management plan required "a party" to raise all summary judgment issues "in

  a single motion . . . [a]bsent leave of court," dkt. 41 at 5, Defendants were

  allowed to file a separate summary judgment motion on exhaustion, see dkt.

  55; dkt. 60.

        Mr. Muse's motion to strike is therefore DENIED.

        B.       Deliberate Indifference

        To succeed on an Eighth Amendment deliberate indifference claim, a

  plaintiff "must show (1) that he suffered from an objectively serious medical

  condition; and (2) that the individual defendant was deliberately indifferent to

  that condition." Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010). Tooth

                                           7
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 8 of 16 PageID #: 1415




  decay and severe tooth pain are "ample evidence" of a serious medical

  condition, id., and Defendants do not contest that prong of the deliberate-

  indifference claim, see dkt. 126 at 1.

           1. Defendant McCoy

        Mr. McCoy argues that he was not deliberately indifferent to Mr. Muse's

  dental needs while Mr. Muse was at Terre Haute, and regardless is protected by

  qualified immunity. Dkt. 125 at 20–21, 25–32. Mr. Muse argues that Mr.

  McCoy's failure to address his grievances was deliberate indifference, but he

  does not respond to Mr. McCoy's qualified immunity argument. Dkt. 133 at 9–

  11.

        Qualified immunity protects government officials from liability for civil

  damages unless their conduct violates "clearly established statutory or

  constitutional rights of which a reasonable person would have known."

  Pearson v. Callahan, 555 U.S. 223, 231 (2009). "Once qualified immunity is

  raised, the plaintiff has the burden of establishing that his or her rights were

  violated and that the law concerning the proffered right 'was clearly established

  at the time the challenged conduct occurred.'" Burritt v. Ditlefsen, 807 F.3d

  239, 249 (7th Cir. 2015).

        Mr. Muse brings this case under Bivens, so liability can only be "personal

  rather than vicarious." Estate of Miller by Chassie v. Marberry, 847 F.3d 425,

  428 (7th Cir. 2017) (citing Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)). Under

  that standard, medical professionals may be liable for showing deliberate

  indifference to serious medical needs that they are tasked with treating. See

                                           8
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 9 of 16 PageID #: 1416




  Arnett v. Webster, 658 F.3d 742, 753–54 (7th Cir. 2011). But non-medical

  administrators "can rely on the expertise of medical personnel," so they are

  "generally . . . justified in believing that the prisoner is in capable hands." Id.

  at 755. Here, Mr. McCoy acted only as a non-medical administrator. He had

  no dental training and was not involved in treating inmates. Dkt. 132-4 at 37

  (McCoy Dep. at 49). He also testified that if he received a claim of improper

  dental care, he would research it to see if the inmate had submitted the proper

  form or had seen the dentist. Id. at 15 (McCoy Dep. at 20). And while Mr.

  Muse testified that Mr. McCoy "never did anything about" his concerns, he also

  testified that Mr. McCoy once told him that he was "on the list" for dental

  treatment. Dkt. 132-1 at 9 (Muse Dep. at 25).

        The Seventh Circuit repeated many times before 2013 that non-medical

  prison employees like Mr. McCoy can rarely be liable for inmates' deficient

  medical care. First, in Burks v. Raemisch, the court explained that prison

  administration involves "divide[d] tasks," so "no prisoner is entitled to insist

  that one employee do another's job." 555 F.3d 592, 595 (7th Cir. 2009). The

  plaintiff therefore could not blame "the medical unit's inaction" on a grievance

  handler. Id. Second, in Hayes v. Snyder, the Seventh Circuit held that non-

  medical staff were not deliberately indifferent when they checked with medical

  providers after the plaintiff complained that doctors "refus[ed] to respond to his

  pleas for treatment." 546 F.3d 516, 527 (7th Cir. 2008). And third, in Arnett,

  the Seventh Circuit held that a non-medical defendant was not deliberately

  indifferent for merely referring an inmate to medical providers. 658 F.3d at

                                            9
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 10 of 16 PageID #: 1417




   756 ("Arnett doesn't allege that Parker condoned or approved the medical staff's

   alleged refusal to provide him medical care, impeded their ability to provide

   effective treatment, or was in a position to take corrective action.").

         The Seventh Circuit recently summarized these cases with the rule that

   "inaction following receipt of a complaint about someone else's conduct is not a

   source of liability." Marberry, 847 F.3d at 428–29. Therefore, "prison officials

   who reject prisoners' grievances do not become liable just because they fail to

   ensure adequate remedies." Id. at 428. Moreover, "a host of . . . cases make

   clear" that "the law encourages . . . administrative personnel at jails and

   prisons to defer to the professional medical judgments of the physicians and

   nurses treating the prisoners in their care without fear of liability for doing so."

   Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010) (collecting cases).

         Against that background, Mr. Muse "has the burden of establishing" that

   his rights were violated under "clearly established" law in order to overcome

   qualified immunity. Burritt, 807 F.3d at 249. But he does not address

   qualified immunity in his brief. See dkt. 133. And while he argues that Mr.

   McCoy was deliberately indifferent, he does not cite any case finding a triable

   issue of fact or upholding damages related to non-medical prison employees

   who handle grievances about medical conditions. See id. at 9–11. 3


   3The Court has found only one case that comes close. In Perez v. Fenoglio, the
   Seventh Circuit held that a claim against grievance handlers should proceed past the
   screening stage because the plaintiff alleged that they turned a blind eye to allegedly
   unconstitutional conduct. 792 F.3d 768, 781–82 (7th Cir. 2015) ("Again, we
   emphasize that the district court screened Perez's complaint before discovery, before
   submission of any evidence, and before the defendants were even served process.").
   However, Perez was decided after the events giving rise to this case and did not
                                             10
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 11 of 16 PageID #: 1418




         To be sure, the Seventh Circuit has said that non-medical administrators

   may defer to medical professionals' judgment "so long as [they] did not ignore

   [the prisoner]." King v. Kramer, 680 F.3d 1013, 1018 (7th Cir. 2012); see Berry

   v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010). That court has therefore

   suggested that ignoring grievances "might" or "perhaps" be enough to support a

   claim. Burks, 555 F.3d at 595 (citing Greeno v. Daley, 414 F.3d 645, 655–56

   (7th Cir. 2005); Hayes v. Snyder, 546 F.3d 516, 527 (7th Cir. 2008); Arnett,

   658 F.3d at 755 ("Non-medical defendants cannot simply ignore an inmate's

   plight."). However, those generalized statements—with no supporting holdings

   based on similar facts—are not clearly established law as required to overcome

   qualified immunity. See Kemp v. Liebel, 877 F.3d 346, 351–52 (7th Cir. 2017)

   ("[T]he dispositive question is 'whether the violative nature of particular conduct

   is clearly established.'" (quoting Mullenix v. Luna, 136 S. Ct. 305, 308 (2015))).

         Mr. Muse also has not designated evidence that Mr. McCoy had "a reason

   to believe (or actual knowledge)" that Mr. Muse was being mistreated or denied

   necessary treatment. King, 680 F.3d at 1018. While Mr. Muse complained

   about "pain and inability to eat" due to his teeth, dkt. 132-1 at 22 (Muse Dep.

   at 76), he has not designated evidence of a serious medical need requiring

   prompt medical attention that would have been obvious to Mr. McCoy. See

   Orlowski v. Milwaukee County, 872 F.3d 417, 422 (7th Cir. 2017); Greeno, 414

   F.3d at 655–56. Rather, Mr. Muse's weight was in a normal range throughout


   address qualified immunity. See id.; Burritt, 807 F.3d at 249 (right must be "clearly
   established at the time the challenged conduct occurred" to overcome qualified
   immunity).
                                             11
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 12 of 16 PageID #: 1419




   his time in Terre Haute and he has designated no evidence that he suffered

   from moderate or severe malnutrition. See dkt. 124-36; dkt. 124-37; dkt. 124-

   41. Moreover, Mr. McCoy testified that when he received a claim of improper

   dental care, he would research it to see if the inmate had submitted the proper

   form or had seen the dentist. Id. at 15 (McCoy Dep. at 20). Given that practice

   and the deference that non-medical administrators are entitled to give to

   medical professionals, Mr. Muse has not designated evidence or cited

   controlling law that can overcome qualified immunity. See Johnson v. Doughty,

   433 F.3d 1001, 1012 (7th Cir. 2006) (nonmedical defendants are not

   deliberately indifferent "simply [for] fail[ing] to respond directly to the medical

   complaints of a prisoner who was already being treated"); Burritt, 807 F.3d at

   249.

          Mr. McCoy is therefore entitled to summary judgment based on qualified

   immunity.

             2. Defendant Rhoads

          Ms. Rhoads argues that she is entitled to summary judgment because

   she was not personally involved in any decisions that deprived Mr. Muse of

   dental care. Dkt. 126 at 22–25. Mr. Muse responds that Ms. Rhoades failed to

   schedule him for cleanings and removed him from the denture waitlist,

   showing deliberate indifference to his dental needs. Dkt. 133 at 12–15.

                a. Failure to Schedule Cleanings

          Mr. Muse first argues that Ms. Rhoads was deliberately indifferent

   because, on December 4, 2013, she stopped Mr. Muse's teeth cleaning and did

                                            12
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 13 of 16 PageID #: 1420




   not treat him again for more than three months. Dkt. 133 at 12. The

   designated medical records, however, show that Ms. Rhoads had to stop the

   cleaning because heavy bleeding blocked her field of vision. Dkt. 124-20. Mr.

   Muse was scheduled to return—first on February 20 and then on March 5,

   2014—but prison records show that custody staff could not bring him to the

   dental clinic on either date. Dkt. 124-21; dkt. 124-22. Ms. Rhoads then

   finished the cleaning on March 19, 2014. Dkt. 124-23.

         Mr. Muse does not designate any evidence showing that it was

   unreasonable to stop the first cleaning while his gums healed, so that Ms.

   Rhoads could see to complete the cleaning. See dkt. 133 at 12. He also does

   not designate any evidence showing that Ms. Rhoads was responsible for

   delaying his return visit. Id. There is therefore no evidence showing that Ms.

   Rhoads was deliberately indifferent related to the cleaning that she started in

   December 2013 and finished in March 2014. See Marberry, 847 F.3d at 428–

   29 (Bivens liability requires personal responsibility for a violation).

         Mr. Muse next argues that Ms. Rhoads was deliberately indifferent

   because she cleaned Mr. Muse's teeth "twice in a span of four years." Dkt. 133

   at 12. But the designated evidence does not show that Ms. Rhoads was

   responsible for the lack of additional cleanings. See id. Instead, cleanings

   were scheduled based on the National Waiting List and Dr. Shepherd—not Ms.

   Rhoads—made the decision to drop Mr. Muse from the list. Dkt. 124-2 at 61,

   87 (Shepherd Dep. at 76, 102); dkt. 124-3 at 32 (Rhoads Dep. at 42). Mr.

   Muse's testimony that he "believed" that Ms. Rhoads "had control of the list"

                                            13
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 14 of 16 PageID #: 1421




   does not support the inference that she actually removed him from the list.

   See Palmer v. Marion County, 27 F.3d 588. 595 (7th Cir. 2003) (evidence cannot

   be speculative and must be based on personal knowledge). Moreover, Mr.

   Muse did not testify that he has personal knowledge about who controlled the

   list or who removed him from it. Dkt. 132 at 21 (Muse Dep. at 71) (Mr. Muse

   admitting that "I don't have access" to information about scheduling

   responsibilities and that he didn't know "if Ms. Rhoads actually ha[d] control

   over" the list); see Palmer, 27 F.3d at 595.

         Because the undisputed evidence is that Ms. Rhoads did not remove Mr.

   Muse from the list, it does not matter if hygienists scheduled appointments in

   order of names on the list. See dkt. 132-2 at 6 (Shepherd Dep. at 15). The

   designated evidence does not allow a reasonable jury to find that Ms. Rhoads

   was personally responsible for Mr. Muse not having his teeth cleaned again

   after March 2014. Dkt. 132-1 at 10, 18 (Muse Dep. at 26, 59); see Marberry,

   847 F.3d at 428–29 (Bivens liability requires personal responsibility for a

   violation).

                 b. Failure to Help Get Dentures

         Mr. Muse argues that Ms. Rhoads was deliberately indifferent for failing

   to help him get dentures and to adjust to his difficulty eating. Dkt. 133 at 13.

   Mr. Muse complained to Ms. Rhoads about his inability to eat 4 and told her



   4 While Mr. Muse argues that his lack of dental care affected his need for a soft or

   liquid, he does not argue that Ms. Rhoads was deliberately indifferent to a need for a
   special diet. Dkt. 133 at 13–15. Moreover, orders for special diets are handled by
   doctors—not by Ms. Rhoads—and Mr. Muse filed separate grievances about his diet
                                             14
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 15 of 16 PageID #: 1422




   that he wanted dentures. Dkt. 132-3 at 8 (Rhoads Dep. at 24). However, Mr.

   Muse did not receive dentures because his hygiene was not good enough to

   allow them, dkt. 132-1 at 22 (Muse Dep. at 74), and/or because Mr. Muse had

   been removed from the dental care waiting list, which governs dentures as well

   as cleanings, dkt. 124-2 at 18, 68–69 (Shepherd Dep. at 28, 83–84). Ms.

   Rhoads is not responsible for Mr. Muse's oral hygiene practices. Dkt. 124-20;

   dkt. 124-23 (medical records describing Mr. Muse's poor hygiene). And, as

   explained above, she was not responsible for Mr. Muse's removal from the list

   that determined when his teeth would be cleaned. The designated evidence

   therefore does not allow a reasonable jury to find that Ms. Rhoads was

   personally responsible for Mr. Muse not receiving dentures. See Marberry, 847

   F.3d at 428–29 (Bivens liability requires personal responsibility for a

   violation). 5

          Ms. Rhoads is therefore also entitled to summary judgment. 6

          C.       First Amendment Retaliation

          Defendants ask the Court to clarify that any remaining retaliation claim

   is dismissed. Dkt. 125 at 33. The Court previously ordered Mr. Muse to show




   needs. See dkt. 124-3 at 41 (Rhoads Dep. at 51); dkt. 124-2 at 15–16 (Shepherd Dep.
   at 53–56).

   5Because there is no triable issue of fact on deliberate indifference, the Court does not
   address Ms. Rhoads's argument that she is entitled to qualified immunity.

   6 Because both Mr. McCoy and Ms. Rhoads are entitled to summary judgment because

   the designated evidence does not support deliberate indifference or because they are
   entitled to qualified immunity, the Court does not address Defendants' statute of
   limitations argument. See dkt. 125 at 19–20.
                                              15
Case 2:17-cv-00291-JPH-MJD Document 145 Filed 03/31/21 Page 16 of 16 PageID #: 1423




   cause why his First Amendment retaliation claim show not be dismissed under

   Ziglar v. Abbasi, 137 S. Ct. 1843 (2017). Dkt. 103. Mr. Muse did not respond

   and has not addressed this claim in his response brief. See dkt. 133. The

   retaliation claim is therefore DISMISSED for the reasons in the Court's

   previous show cause order. Dkt. 103.

                                   IV. Conclusion

         Defendants' motion for summary judgment is GRANTED. Dkt. [124].

   Final judgment will issue by separate entry.

   SO ORDERED.

   Date: 3/31/2021




   Distribution:

   Abduwali Abdukhadir Muse
   70636-054
   Edgefield Federal Correctional Institution
   P.O. Box 725
   Edgefield, SC 29824

   Jackson Taylor Kirklin
   United States Attorney's Office (Indianapolis)
   taylor.kirklin@usdoj.gov

   Gina M. Shields
   United States Attorney's Office (Indianapolis)
   Gina.Shields@usdoj.gov

   Craig W. Wiley
   Jackson Lewis PC (Indianapolis)
   craig.wiley@jacksonlewis.com

                                          16
